Citation Nr: 0703607	
Decision Date: 02/05/07    Archive Date: 02/14/07

DOCKET NO.  04-01 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a rating higher than 40 percent for 
varicose veins of the right leg.

2.  Entitlement to a rating higher than 40 percent for 
varicose veins of the left leg.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel



INTRODUCTION

The veteran had active military service from August 1949 to 
November 1952.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a July 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, that awarded service connection and separate 10 
percent ratings for varicose veins of the right leg and the 
left leg.

The Board remanded the case to the RO, in February 2004, via 
the Appeals Management Center (AMC), in Washington, DC.  
While the case was on remand, the RO issued a decision in 
June 2005, raising the veteran's ratings to 40 percent for 
varicose veins of the right leg and 40 percent for varicose 
veins of the left leg, retroactive to January 13, 2003, the 
date of receipt of the claim from which this appeal stems.  
The case was later returned to the Board for continuation of 
appellate review.  

The veteran's appeal was advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c)  

FINDINGS OF FACT

1.  Varicose veins of the right leg are not productive of 
persistent edema or subcutaneous induration, stasis 
pigmentation or eczema, and persistent ulceration.  

2.  Varicose veins of the left leg are not productive of 
persistent edema or subcutaneous induration, stasis 
pigmentation or eczema, and persistent ulceration.  

CONCLUSIONS OF LAW

1.  A rating higher than 40 percent for varicose veins of the 
right leg is not warranted.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.104, Diagnostic Code 7120 (2006).

2.  A rating higher than 40 percent for varicose veins of the 
left leg is not warranted.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.104, Diagnostic Code 7120 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Procedural Due Process, Preliminary Duties to Notify and 
Assist

VA has met the notice and duty to assist provisions of 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The letters from 
the RO, dated in February 2003, August 2003 and February 
2005, satisfied the duty to notify provisions.  The claimant 
has been accorded examinations for disability evaluation 
purposes, and there is no indication in the record that 
additional evidence relevant to the issues decided herein is 
available and not part of the claims file.  Consequently, the 
Board finds that VA has met the duties to notify and assist 
as to the issues decided herein.  

While the initial denial of these claims was in July 2003, 
the claimant was thereafter provided examinations and the 
claims were readjudicated after appropriate notice was 
furnished the claimant.  To the extent that VA has failed to 
fulfill any duty to notify or assist the claimant, the Board 
finds that error to be harmless.  As there is no indication 
that any failure on the part of VA to provide additional 
notice or assistance reasonably affects the outcome of this 
case, the Board finds that any such failure is harmless.  

Legal Criteria

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2006).  Separate 
diagnostic codes identify the various disabilities and the 
criteria that must be met for specific ratings.  
The regulations require that, in evaluating a given 
disability, the disability be viewed in relation to its whole 
recorded history.  38 C.F.R. § 4.2 (2006); see, too, 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  


Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2006).  All 
reasonable doubt is resolved in the veteran's favor.  
38 C.F.R. § 4.3 (2006).

Since the veteran takes issue with the initial ratings 
assigned when service connection was granted for varicose 
veins of each leg, the Board must evaluate the relevant 
evidence since the effective date of the award; it may assign 
separate ratings for separate periods of time based on facts 
found, a practice known as "staged" ratings.  Fenderson, at 
125-26.

Varicose veins are rated as follows under 38 C.F.R. § 4.104, 
Diagnostic Code 7120:

A 100 percent rating is warranted for varicose veins with the 
following findings attributed to the effects of  varicose 
veins:  Massive board-like edema with constant pain at rest.  
A 60 percent rating is warranted for varicose veins where 
there is persistent edema or subcutaneous induration, stasis 
pigmentation or eczema, and persistent ulceration.  A 40 
percent rating is warranted for varicose veins with  
persistent edema and stasis pigmentation or eczema, with or 
without intermittent ulceration.  A 20 percent rating is 
warranted for varicose veins with persistent edema, 
incompletely relieved by elevation of extremity, with or 
without beginning stasis pigmentation or eczema.  A 10 
percent rating is warranted for varicose veins with 
intermittent edema of extremity or aching and fatigue in leg 
after prolonged standing or walking, with symptoms relieved 
by elevation of extremity or compression hosiery.  A 0 
percent rating is warranted for asymptomatic palpable or 
visible varicose veins.  

Note: These evaluations are for involvement of a single 
extremity. If more than one extremity is involved, evaluate 
each extremity separately and combine (under § 4.25), using 
the bilateral factor (§ 4.26), if applicable.


Analysis

The veteran maintains that he experiences pain, swelling, 
numbness and persistent muscle cramps of the legs.  He 
asserts that he had to give up a job as a chef in the 
restaurant business because he could not stand for the 
prolonged periods of time the job required.  He claims that 
he had to curtain his work schedule to no more than 10 hours 
per week because of pain and swelling involving the legs.  

Service medical records disclose that the veteran, in April 
1951, underwent a high saphenous vein ligation of both legs 
because of varicose veins.  At the separation physical 
examination, the assessment was that he had mild, superficial 
varicosities of the lower extremities.  


On VA examination in July 2003, it was found that the veteran 
had visible, palpable varicosities about the saphenous system 
bilaterally.  No edema or ulceration was detected.  His legs 
were somewhat pale bilaterally.  There were no deep cords 
palpated.  There were noted to be some scars bilaterally in 
the lower legs.  These were approximately 4 cm in length and 
were from earlier surgery for varicosities.  

A statement was received in August 2003 from Ed Hunter, who 
indicated he was the veteran's manager.  He related that the 
veteran's work schedule had been cut from five days to two 
days due to the condition of his legs.


Added to the record were reports from Park Med Ambulatory 
Care.  In September 2003, it was stated that the veteran did 
have evidence of previous surgery (scarring) on both calves.  
In October 2003, clinical inspection revealed minimal, 
nonpitting edema of the lower extremities.  There were mild 
to moderate varicosities bilaterally.  Multiple surgical 
scars were seen on both lower extremities.  On the right 
lower extremity, there was an approximately 11.5 cm linear 
scar on the anterior portion and a 7 cm linear scar on the 
posterior calf.  On the medial aspect of the left lower 
extremity, there were three perpendicular scars (going 
crosswise), measuring 4 cm, 3 cm, and 1.5 cm; these scars 
were from what appeared to have been vein stripping.  

A VA examination was performed in March 2005.  Clinical 
inspection disclosed very large, invasive incisions over the 
right lower extremity at the calf, one on the medial aspect 
of the calf, of approximately 4 cm, and one a little bit 
higher at 7 cm.  There was also a scar, 4 cm by 2 cm, on the 
left leg.  The veteran had 2 - 3 superficial varicosities 
present, one on the left leg, two on the right leg, at the 
posterior calf, and one on the medial aspect of the left 
calf.  He had venous stasis changes to his skin along his 
feet, with some redness of his feet; also noted was that he 
had no hair present.  The assessment was that varicose veins 
had caused venous stasis changes in the legs.  


The RO returned the claims file to the VA medical center 
where the March 2005 had been performed, in order to have an 
examiner address certain manifestations of scars from remote 
varicose vein surgical stripping.  In a report dated in 
November 2005, the examiner again found surgical scars on the 
right calf of the lengths described in the March 2005 VA 
examination.  Additionally, it was found that the scars were 
superficial and did not involve the deep portions of soft 
tissue.  Also, the scars were mobile, nontender, and did not 
limit mobility.  The scars seemed to be stable.  The veteran 
had some very small incisions, hard even to see, on the left 
lower extremity, from a more minimally invasive vein 
procedure.  

Also noted were palpable varicose veins along the left medial 
calf region, that were about 4 cm in length, as well as some 
varicose veins on the right calf region, that were about 3 cm 
in length.  No edema was present and no ulcers or stasis 
pigmentations were seen.  The assessment was bilateral 
varicose veins, with surgery and symptomatic scars.  


Examinations during the appeal period, performed during 2003, 
indicated, at most minimal edema of the either leg; there 
were no accompanying leg ulcerations, nor did examiners 
indicate the presence of stasis pigmentation.  Then, at the 
March 2005 examination, venous stasis changes were 
identified.  Finally, at the August 2005 examination, there 
were no objective findings of edema, ulceration or stasis 
pigmentation.  With the exception of the March 2005 
examination, all other examinations during the appeal period 
show that postoperative varicose veins of each leg warranted 
no more than a 10 percent rating.  

However, in view of the findings on the March 2005 
examination, the RO awarded a 40 percent evaluation for 
varicose veins involving the right leg and a 40 percent 
evaluation for varicose veins involving the left leg.  
Further, the RO determined that material improvement in the 
veteran's condition was not yet established, despite the 
findings of the August 2005 examination suggesting that 
manifestations of varicose veins had lessened.  38 C.F.R. 
§ 3.344 (2006).  

In any event, at no time during the appeal period has the 
postoperative status of varicose veins of either the right 
leg or the left leg resulted in a combination of 
manifestations that involve persistent edema or subcutaneous 
induration, stasis pigmentation or eczema, and persistent 
ulceration.  Absent objective evidence of these findings, 
criteria for a rating higher than 40 for varicose veins of 
the right leg or for a rating of higher than 40 percent for 
varicose veins of the left leg have not been satisfied.  

The Board has considered whether a "staged" rating is 
appropriate for varicose veins of the right leg or varicose 
veins of the left leg.  The record, however, does not support 
assigning different percentage disability ratings during the 
period in question than did the RO.  Fenderson, supra.  

For these reasons, the claims for a rating higher than 40 
percent for varicose veins of the right leg or a rating 
higher than 40 percent for varicose veins of the left leg 
must be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the appellant's claims, that doctrine is not 
applicable in the current appeal.  38 C.F.R. § 3.102; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  38 
U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1991). 

ORDER

A rating higher than 40 percent for varicose veins of the 
right leg is denied.

A rating higher than 40 percent for varicose veins of the 
left leg is denied.



____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


